IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Theolivia C. Braxton, through          :
her court appointed substitute,        :
Calvin C. Braxton                      :
                                       :
                          Appellant    :
                                       :
                    v.                 : No. 2020 C.D. 2016
                                       :
Cyncon, Inc. and Herbert W.            :
Hines and Mary Ellen Hines             :

PER CURIAM
                                      ORDER
             AND NOW, this 4th day of January, 2018, it is hereby ordered that
Appellant’s Application for Reargument is GRANTED to the extent that footnote 5
on page 5 of this Court’s opinion filed on November 13, 2017, is amended to address
Appellant’s claim regarding the trial court’s purported error in denying his motion
to transfer the matter.
             The amended footnote reads as follows:
             5
              This Court may affirm the decision of the trial court on
             any basis without regard to the basis upon which the trial
             court relied. Shearer v. Naftzinger, 747 A.2d 859, 861 (Pa.
             2000). Moreover, Braxton’s claim that the trial court
             erred in failing to transfer the matter to orphans’ court
             does not compel a different result. The only cause of
             action that Braxton asserted against Cyncon in the
             amended complaint was in ejectment. R.R. at
             101a. The trial court had subject matter jurisdiction
             over that action. Sections 931, 952, 1722 of the Judicial
             Code, 42 Pa. C.S. §§931 952, 1722; Section 712 of the
             Probate, Estates, and Fiduciaries Code, 20 Pa. C.S.
             §712; Bannard v. New York State Natural Gas
             Corporation, 172 A.2d 306, 309 (Pa. 1961); Green Acres
             Rehabilitation and Nursing Center v. Sullivan, 113 A.3d
             1261, 1268-70 (Pa. Super. 2015).